DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 23, 2020 and June 21, 2022 have been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: elastic means in claims 9, 11, 13 and 15 and engagement means in claim 14.
Because these claim limitations are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Objections
Claim 10 is objected to because of the following informalities:  
In line 2, after “said first” and before “and second lower”, “upper” should be inserted.
In line 4, after “upper and second”, and before “portions”, “upper” should be deleted and “lower” should be inserted.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Montalban (U.S. Patent Publication 2019/0162983).
With regard to independent claim 9, Montalban teaches a flexible temple for eyeglasses (Figures 19A and 19B, element 2), comprising a temple body having a fork-shaped end (Figure 19B, elements 5A and 5B) configured to form a slot within (Figure 19B, opening formed between elements 5A and 5B) which a slider (Figure 19B, element 8’) is configured to slide in contrast with an action of elastic means (Figure 19B, element 11), said elastic means being accommodated in a preloaded condition in said slider (Figure 19B, element 8’ and page 7, paragraph [0130]).
With regard to dependent claim 10, Montalban teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 9, and further teaches such a flexible temple wherein said fork-shaped end comprises a first upper portion (Figure 19B, element 5A) and a second lower portion (Figure 19B, element 5B), said first [upper] and second lower portions are configured to define said fork and to accommodate said slider (Figure 19B), said first upper and second [lower] portions being each provided with a hole for engagement of an engagement means adapted to mate said temple with an element of the front of a frame (Figure 19B, elements 50A and 50B, respectively).
With regard to dependent claim 11, Montalban teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 9, and further teaches such a flexible temple wherein said slider comprises a first shoulder portion and a portion configured for containment of said elastic means (Figure 19B, element 81), which are adapted to define a receptacle for accommodating said elastic means in the preloaded condition.
With regard to dependent claim 12, Montalban teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 9, and further teaches such a flexible temple wherein said element of the front has a rounded contoured portion adapted to engage by abutment rounded ends of said upper portion and said lower portion of said fork-shaped end of the temple (Figure 19B, wherein the ends of elements 5A and 5B are rounded to be complementary to the abutting portions of element 4).
With regard to dependent claim 14, Montalban teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 9, and further teaches such a flexible temple wherein said element of the front [of the frame]comprises a portion adapted to be accommodated between said upper portion and said lower portion of said fork-shaped end of the temple (Figure 19B, element 9A), said portion of the front being provided with a hole adapted to be engaged by said engagement means, together with said holes formed in said upper portion and said lower portion of the temple (Figure 19B, hole in element 9A).
With regard to dependent claim 15, Montalban teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 9, and further teaches such a flexible temple wherein said slider is configured to be extracted from said temple while said elastic means are kept accommodated within said slider (Figure 19B, elements 8’ may be removed from the temple, element 2, while the elastic means, element 11, are accommodated in the slider, element 8’).
With regard to dependent claim 16, Montalban teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 9, and further teaches eyeglasses comprising a pair of temples according to claim 9 (page 1, paragraph [0002]).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a flexible temple for eyeglasses, comprising a temple body having a fork-shaped end configured to form a slot within which a slider is configured to slide in contrast with an action of elastic means, said elastic means being accommodated in a preloaded condition in said slider, the prior art fails to teach such a flexible temple for eyeglasses wherein said slider is configured to move in a first portion of said slot which is wider than a terminal portion of said slot, said first shoulder portion for containing the elastic means being adapted to engage said terminal portion of said slot, as claimed in dependent claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
27 September 2022